UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 1, 2013 SOUTH JERSEY GAS COMPANY (Exact Name of Registrant as Specified in Charter) New Jersey 0-22211 21-0398330 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 1 South Jersey Plaza, Folsom, NJ 08037 (Address of Principal Executive Offices) (Zip Code) (609) 561-9000 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective January 1, 2013, South Jersey Gas Company (the “Company”) amended Section Article II, Section 1 of the Company’s bylaws to increase the size of the board of directors from five to six members.The amendment was effected in connection with the previously disclosed appointment of Jeffrey E. DuBois, President of South Jersey Gas Company, to become a member of the Company’s board of directors, effective January 1, 2013. A copy of the bylaws of the Company, as amended effective January 1, 2013, is attached hereto as Exhibit 3.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Bylaws of South Jersey Gas Company, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTH JERSEY GAS COMPANY Dated:January 4, 2013 By: /s/ Stephen H. Clark Name: Stephen H. Clark Title: Treasurer
